Citation Nr: 0845045	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-32 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active service from February 1963 to January 
1965.   

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefit sought o appeal.  


FINDING OF FACT

A back disorder was not manifested during service or for many 
years following separation from service, and no currently 
diagnosed back disorder is shown to be causally or 
etiologically related to service, including the motor vehicle 
accident the veteran was involved in during service.  


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated during 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in March 2005 and March 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Board does acknowledge that the veteran was not afforded 
a VA examination in connection with this claim.  However, as 
will be explained, the Board is of the opinion that such an 
examination is unnecessary in this case.  

In this regard, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with an established 
event, injury or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c) (4).  

In this case, while the record clearly reflects that the 
veteran has a currently diagnosed back disorder, there is 
absolutely no evidence beyond the veteran's own contentions 
that he suffered an event, injury or disease in service that 
resulted in his currently diagnosed back disorder, nor is 
there any competent medical evidence that a currently 
diagnosed back disorder is in any way associated with an 
established event, injury or disease in service.  Under these 
circumstances the need for a VA examination has not been 
demonstrated.

In addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the veteran's 
appeal.  

The veteran contends that he is entitled to service 
connection for a back disorder.  In his December 2005 Notice 
of Disagreement the veteran states that the disorder was 
caused by a service Jeep accident while he was in service.  
He indicates he was thrown from the Jeep, causing multiple 
injuries, including the back disorder, and he now suffers 
from severe cervical spine pain.  At the Board hearing the 
veteran indicated that his back and neck started hurting a 
couple of months after he left service, and he again 
attributed the back disorder to the Jeep accident.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990)

Service medical records reference a Jeep accident that 
occurred in March 1964 and document treatment for various 
injuries the veteran incurred to his scalp, nasal bone, and 
right hand.  However, they do not show treatment for a back 
disorder. The veteran's separation examination in December 
1964 does not indicate any problems with the veteran's spine 
and does not show the veteran suffered from a back disorder.  
The veteran was not treated or diagnosed for a back condition 
at anytime throughout the service medical records.  

Following separation from active service, private medical 
records from December 1997 show the veteran had lower back 
pain, and views of the lumbosacral spine revealed a slight 
narrowing of the left side of the L1-L2 interspace and 
lumbarization of the L5.  

In February 2004 a VA doctor diagnosed the veteran with 
degenerative disc disease at L5-S1 after an X-ray.  

September 2004 private medical records indicate the veteran 
was involved in a recent car accident, and the veteran was 
diagnosed with C6-C7 cervical spondylosis and lumbar sprain 
post car accident.  

In October 2004 the veteran was seen at a VA Medical Center 
for cervical spine and lumbosacral spine pain.  This was 
followed up with views of the lumbosacral spine in November 
2004 that revealed transitional vertebra with degenerative 
facet arthropathy in the lower lumbar spine.  

The veteran underwent an MRI of the spine at a private 
medical center in January 2005 that revealed multiple 
instances of degenerative disc disease throughout the 
veteran's back.  Chronic back pain or degenerative changes 
were also noted in medical notes from February 2005, July 
2008, August 2008, and September 2008.  A VA physical therapy 
note from September 2008 indicates the veteran also utilized 
a Transcutaneous Electrical Nerve Stimulation unit that 
provided him some relief from his back pain.  

Based on this record, the Board finds that service connection 
for a back disorder is not warranted.  The veteran's service 
medical records contain no evidence of complaints, treatment 
or diagnosis of any back disorder during service and the 
first documented treatment for the veteran's back disorder 
occurred many years after the veteran left service, despite 
the veteran's contention at the hearing that he experienced 
pain approximately a couple of months after leaving service.  
In this regard, evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In the present case, there is no explicit evidence, beyond 
the veteran's contention, of continuing back disorder 
symptoms dating back to active service.  In any event, even 
if a contention of continuity is implied from his claim, the 
absence of documented complaints or treatment for several 
years following service discharge is more probative than his 
current recollection as to symptoms experienced in the 
distant past.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
the veteran's statements.  Furthermore, and significantly, no 
competent medical evidence of record causally relates a 
current back disorder to active service, and the lack of 
treatment for a back condition after the March 1964 vehicle 
accident is particularly telling.  Therefore, the Board finds 
that the medical evidence is against the claim.

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's back disorder had its origin 
during service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between his back disorder and 
service by way of correspondence from the RO to him, but he 
has failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a relationship between his current back disorder 
and an injury, disease or event in service.  While the 
veteran is clearly of the opinion that his current back 
disorder is related to service, as a lay person, the veteran 
is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that service 
connection for residuals of a back injury is not established 
in the absence of competent medical evidence demonstrating a 
relationship between a current disorder and service. 


ORDER

Service connection for a back disorder is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


